Exhibit 10.1


INITIAL PURCHASE AGREEMENT


October 21, 2016


AMONG:
     
MX GOLD CORP.
(“MX Gold”)
900-570 Granville St.
 
Vancouver, B.C., V6C 3P1
     
AND:
     
GRACEPOINT MINING CORP.
(“GP”)
2162 Acorn Court
 
Wheaton, Illinois, USA
 
60189
     
AND:
     
AMERICAN METAL MINING, S.A. de C.V.
(“AMM”)
BLVD. Antonio Ortiz Mena #2807 Int. 22
 
Quintas del Sol
 
Chihuahua, Chihuahua
 
CP 31214
     
AND:
     
PROYECTO MAGISTRAL, S. de R.L. de C.V.
(the “Owner”)
Paseo de la Reforma #2360
 
Lomas de Reforma
 
Del. Miguel Hidalgo  C.P. 11930
 
Mexico, D.F.
 






RE: Initial Purchase Agreement (IPA) among MX Gold, GP, AMM and the Owner with
respect to the Magistral Project (the “Project”)



This binding letter agreement (the “Agreement”) is intended to set out the
initial terms of a proposed joint venture between MX Gold and GP, through its
wholly-owned subsidiary AMM, for the purposes of developing the Project, to be
effective upon completion of the payments set out in Section 2.  These terms are
not intended to be comprehensive and final and additional terms, including
customary representations and warranties, will be incorporated into a formal
joint venture agreement (the “Definitive Agreement”) which will be negotiated in
good faith within 30 days of this Agreement among the parties hereto.


1.
Project



A description of the Project, and all material assets related thereto, are set
out in full in Appendix D attached hereto.
 

--------------------------------------------------------------------------------

 
2.
Earnable Interest



2.1          MX Gold may earn a 50% participating ownership interest and a 45%
Net Profit Participating Interest in the Project by paying GP a total of
$2,500,000 (the “Purchase Price”) as follows:
 

(a) $250,000 upon signing this Agreement;

(b) $750,000 on or before 30 days from the signing of this Agreement;

(c) $750,000 on or before 60 days from the signing of this Agreement; and

 
(d)
$750,000 on or before 90 days from the signing of this Agreement.

 
The payment set out in Section 2.1(a) will be retained by GP for its own
purposes and GP will direct MX Gold to advance the payments set out in Sections
2.1(b) to (d) directly to the Owner for development of the Project.  After the
first payment of $250,000 to GP, the remaining payments will be deposited in to
a project account that will be overseen by the Management Committee (as defined
below), and will be used to remove any project encumbrances and plant
refurbishment and start-up, with all remaining pre and future negotiated
payables coming out of future cash flow.
 
2.2          If MX Gold does not proceed with any further payments after the
payment set out in Section 2.1(a) (the “Funds”), this Agreement will terminate,
and MX Gold can elect to have the Funds credited against the consideration
payable by MX Gold to earn its interest with respect to the Don Roman Project or
the Picacho Project (together, the “Additional Projects”).  If MX Gold does not
proceed with entering into any binding agreements with respect to the Additional
Projects and does not elect to make any additional payment other than set out in
Section 2.1(a), the Funds will be applied to the Project and MX Gold will retain
a carried 5% Net Profit Participation Interest in the Project.  Under such
circumstances, the Owner will not, and GP will not cause the Owner to, transfer,
assign or otherwise dispose of all or any portion of its right, title or
interest in and to this Agreement, its rights hereunder, or the Project to any
third party without first causing the third party to deliver to MX Gold, or any
successor or permitted assign thereof (in either case, the “Seller Affiliate”),
an agreement between the third party and the Seller Affiliate, in a form
satisfactory to the Seller Affiliate, under which the third party acknowledges
the 5% Net Profit Participation Interest in the Project on the same terms and
conditions as under this Agreement.


3.
Joint Venture



Upon the date that the final payment of the Purchase Price is made (the
“Effective Date”), a joint venture shall be deemed to be formed (the “Joint
Venture”) to be governed by the terms and conditions of this Agreement until
entry into the Definitive Agreement.  Upon formation of the Joint Venture, MX
Gold will have an initial participating ownership interest of 50% of the Project
and GP will indirectly through AMM be deemed to have an initial participating
ownership interest of 50% of the Project and each of them will have initial and
deemed expenditures as follows:



 
(a)
MX Gold: $2,500,000

 
(b)
GP through AMM: $2,500,000



Additionally, and upon formation of the Joint Venture, the following parties
will have the following Net Profit Participating Interests in the Project:



 
(a)
MX Gold: 45%

 
(b)
GP through AMM: 45%

 
(c)
Atlas Minerals Holdings, LLC: 10%

 

--------------------------------------------------------------------------------

 
4.
Joint Venture Interest



The parties currently anticipate that legal title to the Project will be held in
the name of the Owner in trust for the benefit of the Joint Venture, and each of
MX Gold and GP (through AMM) will hold such percentage of shares of the Owner
that is equal to their respective participating ownership interest in the
Project.  Similarly, board and management positions of the Owner will be revised
to reflect an equal number of positions of each as between MX Gold and GP
(through AMM).  Notwithstanding the foregoing, and although the parties
currently anticipate that the Project will be held by the Owner, the parties
each agree to use their commercially reasonable efforts to formulate a structure
for the Joint Venture which is acceptable to each of MX Gold and GP and which is
formulated to comply with all necessary legal and regulatory requirements,
minimize or eliminate any adverse tax consequences and be as cost effective as
possible.


5.
Management of the Project



Upon the entry into this Agreement, a management committee (the
“Management Committee”) will be created to supervise and coordinate the
development of the Project, to allocate and pay the Funds set out in Sections
2.1(b) to (d), and to consider and approve Operations Plans.  For the purposes
of this Agreement, an “Operations Plan” means a five year plan for operations,
or such other period of time as the Management Committee may approve
(feasibility and production stage).


6.
Management Committee



MX Gold, on the one hand, and GP (through AMM), on the other hand, will each,
upon notice to the other party, appoint two representatives to the Management
Committee.  Each party may change its representatives and any alternate
representatives at any time with written notice.  There will be a Management
Committee meeting at least once every quarter and, in any event, within 21 days
of being requested in writing to do so by a representative of any party. 
Meetings may be held in person, telephone or video conferencing.  The Operator
will cause notices of Management Committee meetings to be given to all
representatives at least 14 days before the time appointed for the meeting,
specifying the time and place of, and the agenda for, each meeting.  A quorum
for any Management Committee meeting will be present if one representative of
each party is present or participating by telephone.  If a quorum is present at
the meeting, the Management Committee will be competent to exercise all of the
authorities, powers and discretions granted upon it under this Agreement.  The
Management Committee will decide every matter submitted to it by simple majority
(including election of its chairman) with the representative or representatives
of each party being entitled to cast collectively that number of votes which is
equal to its interest.


7.
Operator



The Management Committee will appoint someone to act as Operator of the
Project.  The Operator will conduct the day-to-day management and supervision of
operations of the Project and carry out all things necessary or advisable to
carry out any Operations Plans approved by and other directions of the
Management Committee.  The duties and obligations of the Operator include
preparing and submitting Operations Plans for the approval of the Management
Committee.  From time to time as circumstances dictate, the Operator will submit
a new Operations Plan for consideration by the Management Committee to replace
the Operations Plan then in effect.  The term of an Operations Plan will not
exceed five years unless unanimously approved by the Management Committee.
 

--------------------------------------------------------------------------------

 
8.
Inspections and Reporting



At all times during the effectiveness of this Agreement, those persons who have
been authorized by a party, by prior notice to the Operator, will, at that
party’s sole risk and expense and at reasonable intervals and times, have access
to such portions of the Project (for greater certainty, including such technical
records and other factual engineering data and information relating to the
Project in the possession of the Operator) as the party may have authorized. 
The Operator will furnish each party with quarterly progress reports on
operations and with a final report on conclusion of each Operations Plan.  Each
quarterly report will be supported with such technical and other data,
information and reports as are appropriate to reflect the operations for the
period.  Each quarterly and final report will include a presentation comparing
costs incurred to those planned according to the approved Operations Plan.  The
final report will show all the operations conducted or performed during the
operating year and any revenues and costs experienced, and will be accompanied
by the Operator’s discussion and analysis of the results of operations and the
financial condition of the Joint Venture.
 
9.
Confidentiality

 
The parties will keep confidential all data and information respecting this
Agreement and the Project and will refrain from using it other than for the
activities contemplated hereunder or publicly disclosing unless required by law
or by the rules and regulations of any regulatory authority or stock exchange
having jurisdiction, or with the written consent of the other party, such
consent not to be unreasonably withheld.  The provisions of this section do not
apply to information which is or becomes part of the public domain other than
through a breach of the terms hereof.  Where a request is made for permission to
disclose confidential information hereunder, a reply thereto will be made within
3 business days after receipt of such request, failing which the party
requesting will be entitled to disclose such information in the limited
circumstances specified in such request as if such consent had been given.  The
parties will consult with each other prior to issuing any press release or other
public statement regarding the project or the activities of the respective party
with respect thereto.  In addition, and unless required by law or by the rules
and regulations of any regulatory authority or stock exchange having
jurisdiction, each party will obtain prior approval from the other party before
issuing any press release or public statement using the other party’s name or
the names of any of the other party’s assignees or of any of the officers,
directors or employees of the other party or of its assignees.  Notwithstanding
the foregoing, each of MX Gold and GP will undertake commercially reasonable
efforts to agree on a template form of news release that will refer to the
parties, the Joint Venture and the Project which shall form the basis for all
subsequent news releases that are disseminated by either party from the date of
this Agreement until the termination of the Joint Venture.
 
10.
ROFR

 
Except for an assignment of a party’s entire interest in the Joint Venture and
this Agreement to an Affiliate (as defined in the Business Corporations Act
(British Columbia) which shall be permitted to effect a bona fide internal
restructuring of such party, none of the parties will pledge, grant security
over, sell, assign, or in any other manner dispose of or attempt to dispose of
all, or any portion, of its interest (in each case, a “Transfer”) except as
provided in this section.  A party is prohibited from disposing of any of its
interest or any of its rights under this Agreement except if such disposition:
 

 
(a)
includes its entire interest together with its entire interest in this
Agreement; and

 

(b) occurs when such party is not in default of any of its covenants and
agreements herein contained (which for greater certainty means a party in
default of its obligations hereunder is not permitted to Transfer under any
circumstances).

 

--------------------------------------------------------------------------------

 
 
Upon a party or a third party acquiring the disposing party’s interest, the
party or the third party will be deemed to have contributed the costs
contributed to the date of the acquisition by the disposing party.  Unless the
prior written approval of the party other than the disposing party has been
given to the sale or other disposition to an affiliate of the disposing party
(which approval will not be unreasonably withheld), the disposing party remains
liable for its obligations hereunder notwithstanding such disposition.  If a
party (in this section the “Transferring Party”) wishes to Transfer any of its
interest in the Project or any of its rights under this Agreement (in this
section, the “Holdings”), then it must prior to any such transfer first offer to
Transfer the Holdings to the other party for a cash consideration and upon such
other terms and conditions as the Transferring Party deems fit (in this section,
the “Offer”).  If the other party accepts the Offer within the 30-day period
following its receipt, then the Transfer will be concluded no later than 30 days
after such acceptance.  If the other party does not accept the Offer within such
30-day period, then the Transferring Party will be free to Transfer the Holdings
to a third party at any time after the expiry of such 30-day period and prior to
the expiry of the succeeding 90-day period, but only for a cash consideration
equal to or greater than the cash consideration stated in the Offer and upon
other terms and conditions no less favourable to the Transferring Party than
those contained in the Offer.
 
11.
Definitive Agreement

 
Upon execution of this binding Agreement, MX Gold will arrange for the
preparation of a draft of the Definitive Agreement for review by Parent and GP. 
The Definitive Agreement may require further negotiation and may contain matters
not contemplated in this binding Agreement.  Following the Acquisition, each of
the parties will act honestly, diligently and in good faith in their respective
endeavors to enter into the Definitive Agreement on or prior to 30 days of this
Agreement.
 
12.
Binding Agreement; Assignment

 
This Agreement creates a binding contract between the parties, enforceable
according to its terms upon the parties and their permitted assigns. Except as
permitted in Section 10, this Agreement shall not be assigned by any party
hereto without the expressed written consent of all other parties.
 
13.
Proper Law

 
This Agreement will be exclusively governed by and construed in accordance with
the laws of the State of Nevada, and the parties hereby attorn to the exclusive
jurisdiction of the Courts of competent jurisdiction of the State of Nevada in
any proceeding hereunder.
 
14.
Entire Agreement

 
The provisions herein contained constitute the entire agreement between the
parties and supersede all previous communications, representations, and
agreements, whether oral or written, between the parties with respect to the
subject matter hereof, there being no representations, warranties, terms,
conditions, undertakings, or collateral agreements (express, implied, or
statutory), between the parties other than as expressly set forth in this
Agreement.
 
15.
Counterparts and Electronic Means

 
This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.  Delivery to us of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement.
 

--------------------------------------------------------------------------------

 
16.
Time

 
Time is of the essence of this Agreement.
 
17.
Currency

 
All dollar figures referred herein mean the lawful currency of the United
States.
 
18.
Meaning of Net Profit



NET PROFIT calculation shall be the monthly Earnings at the Project that is used
to determine the “Earnings Participation.” the Owner shall prepare accounting
records in accordance with US GAAP (Generally Accepted Accounting Principles).
Net profit is defined as all Project revenues earned, less all Project expenses
and related taxes incurred in the normal course of business, plus reasonable and
customary administrative expenses incurred in the running of the Project.


19.
Mutual Representations and Warranties



Each party represents and warrants to the other parties hereto the matters set
out in Appendix E attached hereto.


20.
Representations by the Owner, AMM and GP to MX Gold



Each of the Owner, AMM and GP represents and warrants to MX Gold the matters set
out in Appendix F attached hereto.


21.
Representations by MX Gold to the Owner, AMM and GP



MX Gold represents to the Owner, AMM and GP and that:



a) MX Gold is a reporting issuer in British Columbia and Alberta and its common
shares are listed for trading on the TSX Venture Exchange.




b) MX Gold is in good standing with the TSX Venture Exchange and all regulatory
authorities.



By signing below, as at the date first above mentioned, the Parties agree to the
terms and conditions enclosed in this IPA for the Project.




MX GOLD CORP.
             
Per: Authorized Signatory
 
Dan Omeniuk
 

 

--------------------------------------------------------------------------------



GRACEPOINT MINING CORP.
             
Per: Authorized Signatory
         
AMERICAN METAL MINING, S.A. de C.V.
             
Per: Authorized Signatory
         
PROYECTO MAGISTRAL, S. de R.L. de C.V.
             
Per: Authorized Signatory
 

 

--------------------------------------------------------------------------------

 
Appendix A
Material Contracts


Material Contracts of the Project consist of the following:



1. Purchase Agreement dated February 17, 2016 between the Owner and Ejido
Magistral, whereby Owner is entitled to rights of the contract, based on its
terms.  In summary and for the following consideration of $25,000 down payment,
and 196,000 pesos per month, as a pre-payment for tonnage used, until production
is started, then with no minimum payments.  Upon production, the Owner is
required to pay based on dry tonnage throughput at $3.00 per dry tonne, based
upon $1,100 per oz gold.  The price paid per tonne increases or decreases by the
same percentage that the gold price increases or decreases from the base price
of $1,100 per oz.

2. Kappes Cassidy Report dated March 2012.

3. Report by Robert Garcia dated April 2016.

4. Loan Agreement between Magistral and Sistema Globalizador de Actividades de
Mexico, SA de CV.  Involves a minority shareholder that used his line of credit
for the benefit of the Project, and is included in the list of liabilities set
out in Appendix B.

 

--------------------------------------------------------------------------------

 
Appendix B
Liabilities, Encumbrances and Permitted Encumbrances


Liabilities of Owner and Project


Except for minor Liabilities made in the normal course of operations that
individually due not exceed $7,000 and $35,000 in the aggregate, Liabilities of
the Owner and the Project as of the date of the Agreement consist of the
following:



     
1)
Social Security
= 314,000 pesos accounts leaned now
 
2)
Employee taxes
= 174,000 pesos accounts leaned now
 
3)
Housing taxes
= 117,000 pesos accounts leaned now
 
4)
Accounts payable
= 10,053,698 pesos, inc. a note referenced in Magistral purchase contract
 
5)
Deviation Project
= 375,000 U.S.
 
6)
Miss Santos
 = 87,500 U.S.
 
7)
Prosalit
= 125,000 U.S.
 
8)
Aldo Martinez
= 70,000 U.S.
 
9)
Ejido
= 70,000 U.S.
 
10)
GPM – back employees  
= 50,500 U.S
 
11)
Employee Severance
= 30,000 U.S.
 
12)  
6 Agitation systems pledge 

a. Component parts have been pledged as collateral. There will be a full release
upon the full funding and fulfilment of the terms of this Agreement



Encumbrances of Owner and Project


There are no Encumbrances other than the Permitted Encumbrances of the Owner and
the Project.


Permitted Encumbrances of Owner and Project


The Permitted Encumbrances of the Owner and the Project consist of the items set
out above in this Appendix B.


For the purposes of this Agreement, the term “Encumbrance” means any mortgage,
charge, pledge, hypothecation, security interest, assignment, lien (statutory or
otherwise), charge, title retention agreement or arrangement, royalty,
restrictive covenant or other encumbrance of any nature.
 

--------------------------------------------------------------------------------

 
Appendix C
Use of Proceeds of the Funds


Use of Proceeds:


The general use of $2,500,000 proceeds:



1) $250,000 to GP for down payment and discretionary to GP

2) To pay 2 partners off totaling approximately $190,000 U.S. so that GP will
eliminate the potential liability against the current 100% ownership of Proyecto
Magistral S de RL de C.V

3) Project deal and environmental consultant, Miss Santo’s, for $87,500 U.S.

4) Down Payment of $175,000 to Deviation Project, estimated with remaining
balance coming out of cash flow

5) 605,000 pesos for Social Security, Employee taxes, and Housing taxes

6) $70,000 for Ejido Payment

7) $50,500 for loans given by GP to pay back employee salaries

8) Subject to the Management Committee, the remaining amount will go towards
reengineering of plant and start-up capital and project operating expenses in
accordance with an Operations Plan.



In addition to the items listed, there are some payables that came with the
acquisition of the Project and were pre-negotiated to come out of project cash
flow.  These pre-negotiated amounts can change, regarding when they are due. 
Specifically, this relates to accounts payable  and approximately $200,000 in
connection with the balance remaining to finance the Diversion (both listed
above in Appendix A), which would be part of Project expenses and would be paid
from total Project cash flow.
 

--------------------------------------------------------------------------------



Appendix D
Project Description and List of Assets


Project Description:


The Project sits on approximately 28 Hectares of leased land or approximately 69
acres and is located 392 Km. South West of Chihuahua City, in route to Parral
220 km, from there due South on Durango Highway for 120 km to Santa Maria Del
Oro interception, turn West to Santa Maria Del Oro for 48km, continue East for
3.5 km, then turn South for .5 km to the Magistral Del Oro Project. All paved
road except for the last 0.5 kilometer. The lease is a 10 year, renewable for
another 10 years.


• 25° 55 minutes 60 N Latitude
• 105° 22 minutes 01 W longitude
• Elevation 5875 feet


The Owner has provided some photographs of the plant and equipment that sits on
the MAGISTRAL site (Appendix A). It is agreed that these pictorial records along
with videos taken by Brennen Mathues during the month of June, 2016 (Appendix B)
may be used, as a reference.


List of Assets:



· Mill located on the Project with the coordinates set out above, including all
buildings, structures, fixtures and other improvements located on or otherwise
affixed or appurtenant to the mill.

 

· All permits necessary to operate a gold recovery operation with respect to the
Project, including access to and from the Project (including the mill and
tailings pile), processing the tailings pile through the mill and the extraction
of gold therefrom, and storing the resulting waste material back on the
property.  The current list of permits obtained include the following:




 
1.
change of use of land (zoning),

 
2.
plant construction,

 
3.
Environmental Impact Manifest (MIA) SEMARNAT,

 
4,
water use and disposal from CONAGUA,

 
5.
Construction for tailings pond,

 
6.
tailings pond permit,

7. approved engineering documents by CONAGUA for construction permit on
deviation project,

8. all Ejido contracts for use of land, and

9. The CONAGUA approved construction permit for the deviation project was issued
on May 22, 2015 expiring on May 21, 2016.  Extension/re-application for the
permit consists of resubmitting original engineering documentation and a new
construction permit will be issued within 10 working days (per CONAGUA
director).




· All information relating to the Project.




· All material contracts relating to the Project, including those set out in
Appendix A.

 

--------------------------------------------------------------------------------

 

· The following equipment:

 

1. 80 TON Ore bin

2. 24” x 40´ conveyer belt

3. Degregation Tank 1- DIAMETER 3.5m, HEIGHT 4.5m, VOLUME 43.295m³

4. Lyme and Cyanide mixing system

5. 4” transfer mud pump

6. 2- Cyanide solution storage tanks

7. 1- Cyanide solution prep. Tank

8. Cyanide Tank - DIAMETER  7.64m,  HEIGHT 9.14m    VOLUME 419.m³

9. 5- C.I.P Tanks each DIAMETER 3.5m, HEIGHT 4.5m, VOLUME 43.295m³

10. 5 –reverse circulation diaphragm pumps installed on CIP tanks

11. 1- 500CFM electric compressor

12. 1- automatic solution head assay sampler

13. 1- automatic solution tails assay sampler

14. Emergency field showers

15. Tailings transfer mud pump

16. Electrical control room with all control panels

17. 500 KVA ground transformer

18. Chain link fence enclosure

19. Materials Warehouse

20. Small tools Warehouse

21. Multi use small storage building

22. Nurse´s station

23. 2- small offices

24. Laboratory and recuperation bunker room

25. Assay Laboratory consisting of:

a. Fire assay furnaces

b. Chemical assay

c. Chemical storage

d. Assay preparation

e. Assay weight scales

26. Desorption area smelter consisting of:

a. Secured coded entrances

b. Steel bullet proof entrance door

c. Steel bullet proof delivery drum with bullet proof glass

d. External Secured entry Steel bullet proof (access to deliver drum)

e. 2 – Electrolytic desorption units consisting of:

i. 1- 500 Kg Carbon towers

ii. Heater and transfer tanks

iii. 500 gal. solution tank

iv. 24” x 60” electrolytic fiberglass cell

v. 25 – electrolytic cell plates

2- small air press filters
 

--------------------------------------------------------------------------------

 
Appendix E
Mutual Reps and Warranties


 
Mutual Representations and Warranties


Each party represents and warrants to the other parties hereto that:
 

a) it is a body corporate duly incorporated or continued and duly organized and
validly subsisting under the laws of its organizational jurisdiction;

 

b) it has full power and authority to carry on its business and to enter into
this Agreement;

 

c) neither the execution and delivery of this Agreement nor the consummation of
the transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by any agreement to which it is a party;

 

d) the execution and delivery of this Agreement do not violate or result in the
breach of the laws of any jurisdiction applicable to a party or pertaining
thereto or of its organizational documents;

 

e) all corporate authorizations have been obtained for the execution of this
Agreement and for the performance of its obligations hereunder; and

 

f) this Agreement constitutes a legal, valid and binding obligation of the party
enforceable against it in accordance with its terms, subject to the usual
exceptions as to bankruptcy and the availability of equitable remedies.




--------------------------------------------------------------------------------

 
Appendix F
Owner and Parent Reps and Warranties


Each of the Owner, AMM and GP represents and warrants to MX Gold the following:



a) AMM is a wholly-owned subsidiary of GP, with the exception of a minority
interest of 1% or less of AMM’s share capital held by a Mexican resident to
comply with the laws of Mexico;

b) the Owner is a wholly-owned subsidiary of AMM;

c) other than the Permitted Encumbrances, there are no outstanding agreements or
options to acquire or purchase any of the assets that comprise the Project, no
person has any royalty or other interest whatsoever in production therefrom, and
there is no adverse claim or challenge (including, without limitation, any
aboriginal land claim) against or to the ownership of or title to any of the
assets, nor to the best of its knowledge is there any basis therefor;

d) there are no rights of first refusal, back in rights, bump up rights,
abandonment rights or other rights, options or elections under the any
instrument or agreement which would affect MX Gold’s right, title and interest
in and to the Project assuming creation of the Joint Venture

e) none of the Owner, AMM and GP has received notice and no such party has any
knowledge of any proposal to terminate or vary the terms of or rights attaching
to any of the assets from any government, other regulatory authority, or third
party;

f) other than as set out in (j) below, there are no orders or directions
relating to environmental matters requiring any work, repairs, construction or
capital expenditures with respect to the Project or the conduct of the business
related thereto, nor to the best of the knowledge of the Owner, AMM and GP have
any activities on the Project been in violation of any environmental law,
regulations or regulatory prohibition or order, and to the best knowledge of the
Owner, AMM and GP, conditions on and relating to the Project are in compliance
with such laws, regulations, prohibitions and orders and third party contracts;

g) all material contracts with respect to the Project are set out in Appendix A
attached hereto, each of which is in good standing;

h) the Owner is the sole registered and beneficial owner of the Project and the
assets as set out in Appendix D;

i) except as disclosed in Appendix B, there are no other debts, liens,
liabilities, Encumbrances owed by the Owner or any other parties relating to the
Project and ownership of the Project will be free and clear title, debt and
liability free, except for the commitment to pay Atlas Mineral Holdings 10% of
the Net Cash Flow in the Project;

j) Appendix B sets out all liabilities and Encumbrances of the Owner and the
Project; and

k) except to the best knowledge of the Owner, AMM and GP and other than as
disclosed herein, there are no environmental liabilities with respect to the
Project other than the environmental issue GP has disclosed to MX Gold in
connection with extreme rain in the Project area that caused overflow which
caused overspill into a creek for approximately 250 meters which CONAGUA,
(Mexican Water Commission) is overseeing.

 
 
 

--------------------------------------------------------------------------------